Citation Nr: 0941213	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
February 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.  

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The negative evidence including lack of evidence of any in-
service assault or treatment for psychological problems until 
10 years after service is relatively equally-balanced with 
the positive evidence including a credible detailed account 
of the in-service assault, medical opinions relating the 
Veteran's PTSD to in-service sexual trauma, and one physician 
who indicated that he witnessed the Veteran's PTSD symptoms 
as far back as 1963.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 4.125(a) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  He contends 
that he has PTSD as a result of sexual trauma that occurred 
in service.  The Veteran indicated that the personal assault 
took place in 1962 and that events leading up to the incident 
included having to rouse one of his fellow servicemen from 
bed under orders from the sergeant and getting into a fist 
fight with the same individual outside the NCO club at a 
later date.  He indicated that this individual and two other 
men attacked him in his bunk one night and proceeded to 
sexually assault him.  He did not report the incident or seek 
treatment.  The record also shows that he was involved in a 
motor vehicle accident in service in February 1962.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or, unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(4).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service treatment records are negative for any treatment 
regarding the in-service assault, which is consistent with 
the Veteran's statements that he never sought treatment after 
the incident.  The service treatment records show the Veteran 
was in a motor vehicle accident in February 1962 and 
fractured his wrist.  It was determined on an administrative 
decision in May 1981 that the automobile accident in February 
1962 was not caused by the Veteran's own willful misconduct.  
 
After service, a March 1975 neuropsychological evaluation 
noted that the Veteran had a diagnosis of temporal lobe 
epilepsy and that the purpose of the evaluation was to 
determine the extent of psychological involvement.  The 
Veteran indicated that he thought the temporal lobe epilepsy 
was from an automobile accident in service when he broke his 
left wrist.  He also reported that his left side of his face 
was discolored.  Following the accident he stated that he 
gained 70 to 80 pounds within two to three months.  In 
addition to eating binges, he had also been hypersexual at 
times.  Furthermore, he stated that his personality had 
changed; he was mean and went into rages for no apparent 
reason and was chronically irritable and unpredictable.  The 
examiner determined that test results suggested definite 
psychological problems including psychoneurosis and possible 
conversion reaction.  The possibility of organicity was 
extremely poor; any suggestion of such in test results could 
also be attributed to psychological factors, which appeared 
to be more overbearing.  It was strongly recommended that the 
Veteran be referred for a psychiatric evaluation at that time 
and psychotherapy also seemed warranted.

A July 1976 private neurological evaluation noted that the 
Veteran had episodes of fear occurring three to four times 
monthly.  On many occasions, the episodes of fear were 
associated with a bad odor that occurred at about the same 
frequency.  These episodes started in childhood and continued 
throughout childhood.  In the Army he had such episodes about 
three or four times a year.  The examiner reviewed the 
Veteran's extensive psychological test report and noted that 
the Veteran had elements of obsessive compulsive personality.  
Some of the results were disturbing, such as feeling that 
someone was trying to influence his mind.  The examiner 
questioned the Veteran about this, but he denied feeling that 
way or answering the question that way.  The examiner noted 
that it was well-known that some patients with temporal lobe 
epilepsy had significant psychiatric problems; these were of 
varied forms but some included obsessive or compulsive 
personality and even schizophrenia.  The examiner saw no 
evidence of the latter in the Veteran but he certainly had 
significant psychiatric illness.

A May 1980 private internal medicine record notes that the 
Veteran had been under the physician's care since 1974 and 
that at that time the Veteran stated that he was found to 
have an abnormal electroencephalogram (EEG) in 1967 at a VA 
hospital.  This was originally done because of headaches and 
bizarre behavior.  The Veteran presented with a variety of 
problems including excessive weight gain, chronic tiredness, 
headaches, depression, insomnia, and paranoid behavior.  He 
also had significant personality changes associated with 
this.  A later May 1980 private psychiatric evaluated noted 
that the Veteran had seizures following a closed head injury 
in 1961 or 1962 that were accompanied by a variety of other 
symptoms including a 60 to 70-pound weight gain, visual motor 
apraxia, aphasia, and decreased ability to cope with stress.

In July 1980, a private neurology note shows the Veteran was 
in a rather severe car accident while he was in the service.  
He sustained a number of injuries and was unconscious for a 
significant period of time.  Since then he had a variety of 
problems including obesity and epileptic episodes.  He had 
EEG abnormalities that would be compatible with a seizure 
disorder.  In addition, he had difficulties in the 
psychological sphere in areas ranging from poor emotional 
control to difficulty reading and trouble speaking.  In 
summary, the physician thought the Veteran had post-traumatic 
seizure disorder and post-traumatic psychiatric disturbance.

Private treatment records dated from June 1992 to August 1992 
note findings of anxiety and insomnia.  A June 1999 private 
medical record notes a history of PTSD.  VA treatment records 
dated from 1999 to 2001 show findings of probable PTSD, 
depression, and mild anxiety.  The Veteran's 1962 motor 
vehicle accident was noted on some of these records.

A February 2005 VA neurology note shows the Veteran's report 
of sleeping poor, being restless and thrashing.  He related 
PTSD from a bad experience in service (being "gang-raped") 
and that he could not talk about this without crying.  It was 
noted that an April 2002 EEG strongly suggested bitemporal 
and/or deep midline structural dysfunction, prior head 
trauma, hypoxic insult, et cetera, with underlying irrigative 
epileptiform discharges.  

A March 2005 VA psychiatric consult record shows the Veteran 
had nightmares about once a week sometimes about military 
sexual trauma; he saw the faces of his attackers.  He tossed 
and turned and got aggressive at night banging on the wall.  
There were no psychosis symptoms.  He had intrusive images 
and memories of the event triggered by various things that 
reminded him of the military.  He was not sure about 
flashbacks and had occasional panic attacks, once or twice a 
month, usually triggered by violation of personal space.  
Other trauma reported was a February 1962 motor vehicle 
accident when the vehicle flipped and he had loss of 
consciousness.  He indicated that this was a "near death 
experience" and he was floating above the accident.  He had 
nightmares and flashbacks about the accident.  The examiner 
noted the reported military sexual trauma and possible 
dissociative episodes in the military related to trauma with 
no clear dissociative identity disorder symptoms.  The 
examiner found that the Veteran had a seizure disorder, mood 
lability with history of depression since childhood and 
mania/hypomania, as well as PTSD directly related to military 
sexual trauma with multiple symptoms of PTSD and severe sleep 
disturbance.  The Veteran could not even talk about his 
military sexual trauma.  The Axis I diagnosis included PTSD, 
organic mood disorder labile type due to seizure disorder.  
An addendum to this report noted that the Veteran choked back 
tears when asked about military trauma and could not talk 
about it.

In December 2006, a private physician submitted a statement 
that he became professionally associated with the Veteran at 
a VA hospital from July 1963 through June 1970; the Veteran 
also worked part-time for the physician in a medical office 
laboratory in 1970.  During a period of approximately 10 
years, the Veteran's behavior, of necessity, came under the 
physician's close observation and scrutiny.  That behavior 
became more and more erratic as time progressed.  He became 
increasingly careless as to his financial affairs; he 
overindulged in food; he ate, drank, and consorted with 
multiple women into the late hours and almost every morning 
the physician observed him coming to work late or sometimes 
not at all; he also became increasingly argumentative and 
paranoid toward authority figures.  In about 1966, the 
physician asked the Veteran on several occasions what was 
bothering him to the extent that his behavior had become so 
outrageously aberrant.  He replied only that something 
"terrible" had been done to him in the military and the 
physician could never induce him to comment further.  The 
examiner found that the reluctance or extreme inhibition in 
reporting a sexual assault might seem strangely inappropriate 
by today's standards but in the 1960's cultural milieu, it 
was typical and characteristic of those times.

While the record does not show any treatment for 
psychological problems in service or any indication that a 
sexual assault took place, the Veteran has provided credible 
detailed statements regarding the assault.  VA regulations 
specifically acknowledge that for PTSD claims based on sexual 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident including evidence of behavior changes.  
See 38 C.F.R. § 3.304(f)(4).  Private medical records dated 
in 1975 and 1976 note the first findings of a psychological 
problem in the Veteran and note that the post-traumatic 
psychological findings were attributed to the Veteran's 
seizure disorder that occurred after his in-service motor 
vehicle accident in 1962.  It was also noted that the Veteran 
had bizarre behavior after the motor vehicle accident 
including irritable outbursts, overeating, and hypersexual 
behavior.  The Veteran has indicated that the sexual trauma 
in service took place in 1962.  In 2005, VA treatment records 
note that the Veteran related the military sexual assault and 
became tearful during this discussion.  A March 2005 VA 
examiner determined that the Veteran's PTSD was directly 
related to his in-service sexual trauma.  A December 2006 
private physician also indicated that he had observed the 
Veteran's PTSD symptoms manifested by his aberrant behavior 
between 1963 and 1970.  Additionally, the physician recalled 
that the Veteran had related to the physician at that time 
that something had happened to him in the military that he 
could not talk about and that sexual trauma was not something 
that was freely discussed in the 1960's.  Some of the medical 
evidence of record also relates the Veteran's PTSD to his in-
service motor vehicle accident, which further supports his 
claim.

The negative evidence in this case, including lack of 
evidence of any in-service assault or treatment for 
psychological problems until 10 years after service, is 
relatively equally-balanced with the positive evidence 
including the Veteran's credible and detailed statement 
regarding the assault, medical opinions relating the 
Veteran's PTSD to in-service sexual trauma, and one physician 
who indicated that he witnessed the Veteran's PTSD symptoms 
as far back as 1963.  Thus, all doubt is resolved in the 
Veteran's favor and service connection for PTSD is warranted.  
See 38 C.F.R. § 3.102.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


